
	

113 HCON 34 IH: Expressing the sense of the Congress that the Chained Consumer Price Index should not be used to calculate cost-of-living adjustments for Social Security benefits.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Cicilline (for
			 himself, Mr. Barber,
			 Mrs. Beatty,
			 Ms. Bonamici,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mrs. Bustos,
			 Mr. Cárdenas,
			 Mr. Cartwright,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Clay, Mr.
			 Conyers, Mr. Cummings,
			 Mr. Danny K. Davis of Illinois,
			 Mr. DeFazio,
			 Mr. Deutch,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Enyart,
			 Ms. Frankel of Florida,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Grayson,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hahn, Ms. Hanabusa, Mr.
			 Hastings of Florida, Mr.
			 Higgins, Mr. Holt,
			 Mr. Honda,
			 Mr. Huffman,
			 Ms. Jackson Lee,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Mrs. Kirkpatrick,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Lewis,
			 Mr. Loebsack,
			 Mr. Lowenthal,
			 Mr. Lynch,
			 Mr. Maffei,
			 Mr. Markey,
			 Ms. Matsui,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Michaud,
			 Ms. Moore,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Nolan,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Peters of Michigan,
			 Ms. Pingree of Maine,
			 Mr. Pocan,
			 Ms. Roybal-Allard,
			 Mr. Ruiz, Mr. Rush, Mr. Ryan
			 of Ohio, Ms. Schakowsky,
			 Mr. Serrano,
			 Ms. Shea-Porter,
			 Mr. Sires,
			 Ms. Speier,
			 Mr. Takano,
			 Mr. Thompson of Mississippi,
			 Mr. Tonko,
			 Mr. Vargas,
			 Mr. Veasey,
			 Mr. Vela, Ms. Velázquez, Ms.
			 Waters, Mr. Welch,
			 Ms. Wilson of Florida, and
			 Mr. Scott of Virginia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the Chained Consumer Price Index should not be used to calculate cost-of-living
		  adjustments for Social Security benefits.
	
	
		Whereas the Social Security program was established more
			 than 77 years ago and has provided economic security to generations of
			 Americans through benefits earned based on contributions made over a worker’s
			 lifetime;
		Whereas the Social Security program continues to provide
			 modest benefits—averaging approximately $14,000 per year—to more than
			 53,000,000 individuals, including 37,000,000 retired workers in February
			 2013;
		Whereas the Social Security program has no borrowing
			 authority, has accumulated assets of $2,700,000,000,000, and, therefore, does
			 not contribute to the Federal budget deficit;
		Whereas the Board of Trustees of the Federal Old-Age and
			 Survivors Insurance Trust Fund projects that such Trust Fund can pay full
			 benefits through 2032;
		Whereas the Social Security program is designed to ensure
			 that benefits keep pace with inflation through cost-of-living adjustments
			 (COLAs) that are based upon the measured changes in prices of goods and
			 services purchased by consumers, currently the Consumer Price Index for Urban
			 Wage Earners and Clerical Workers (CPI–W) published by the Bureau of Labor
			 Statistics;
		Whereas the Bureau of Labor Statistics publishes a
			 supplemental measure of inflation, the Chained Consumer Price Index for all
			 Urban Consumers (C–CPI–U), or Chained CPI, which adjusts for
			 projected changes in consumer behavior resulting from price fluctuations known
			 as the substitution effect, which occurs when consumers buy more
			 goods and services whose prices are rising slower than average and less of
			 those rising faster than average;
		Whereas studies indicate typical Social Security
			 beneficiaries spend significantly greater shares of their budget than consumers
			 generally on health care, prices for which have increased at higher than
			 average rates, and health care may not be easily substituted for by consumers
			 such as seniors;
		Whereas the Congressional Budget Office has estimated that
			 using the Chained CPI to calculate Social Security COLAs would reduce Social
			 Security benefits by 0.25 percent per year as compared to current policy,
			 resulting in a reduction in outlays of $112,000,000,000 over the first
			 decade;
		Whereas reductions in Social Security benefits from using
			 the Chained CPI to calculate Social Security COLAs would continue to compound
			 over time, and the AARP Public Policy Institute estimates that such reductions
			 would grow to 3 percent after 10 years and 8.5 percent after 30 years;
		Whereas Social Security Works estimates that using the
			 Chained CPI to calculate Social Security COLAs would reduce annual Social
			 Security benefits of the average earner—who is making $43,518—by $658 at age
			 75, $1,147 at age 85, and $1,622 at age 95; and
		Whereas reductions in Social Security benefits would harm
			 some of our most vulnerable populations: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 the Chained Consumer Price Index should not be used to calculate cost of living
			 adjustments for Social Security benefits.
		
